Citation Nr: 0115522	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  96-47 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
knee strain, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1981.  

By a January 1998 rating action the RO increased the rating 
for residuals of right knee strain from zero to 10 percent 
disabling, effective June 1996.  The Board in March 1999 
remanded a claim for an increased rating for a right knee 
strain to the RO for further development.  In March 2001 the 
RO increased the rating for a right knee strain to 20 percent 
disabling.  The development was completed  and the case was 
returned to the Board for further consideration. 

In the course of appeal, in July 1998, the veteran testified 
at a hearing before a officer at the RO, primarily regarding 
another issue then on appeal.  A transcript of that hearing 
is contained in the claims folder.  


FINDINGS OF FACT

1.  Residuals of a right knee strain consist essentially of 
osteoarthritis with limitation of flexion to 115 degrees, no 
limitation of extension, some pain on motion of the knee and 
slight atrophy of the right lower extremity.  

2.  The veteran's current impairment of the right knee is not 
equivalent to a limitation of flexion in excess of 30 degrees 
or a limitation of extension in excess of 15 degrees.  

3.  Residuals of a right knee strain do not result in any 
degree of subluxation or lateral instability.



CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a right 
knee strain consisting of osteoarthritis with limitation of 
motion but without subluxation or lateral instability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 
2000); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 
5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A November 1997 VA examination was found to be inadequate for 
purposes of evaluating the right knee disorder, and was the 
primary basis for remand of the issue now on appeal in March 
1999.  

At a July 1998 RO hearing the veteran did not provide any 
significant testimony concerning the severity of his right 
knee disorder.  He testified concerning the status of his 
bilateral pes planus, and the Board granted an increased 
rating for that disorder in its March 1999 decision.  

At a VA outpatient treatment in August 1998 the veteran 
complained, in pertinent part, that his right knee popped out 
of place every couple of weeks.  However, the veteran 
declined to wait to be seen.  Records of VA clinical 
treatments in recent years reveal no other complaints or 
treatments for a right knee disorder, though they report of 
treatment for multiple other disorders, including bilateral 
pes planus.

Upon VA examination in June 1999 the claims folder was 
reviewed by the examiner.  The veteran's history was noted of 
twisting injury to the right knee upon falling down stairs, 
with immediate swelling and subsequent casting, though 
without fractures.  The veteran had no surgeries to the right 
knee.  He complained that his knee popped out of joint once 
per week, and that he had right knee pain when arising from a 
seated position.  He also reported that he had knee swelling 
that increased with bending or stooping, increased in the 
course of the day, and increased with activity.  He denied 
any history of knee locking.  On examination, the knee pain 
was anteromedial and anterolateral, and increased with 
flexion and climbing stairs.  There was no subjective 
sensation of loose bodies within the knee.  Extension of the 
right knee was to five degrees, and flexion was to 120 
degrees.  The right knee was stable to varus and valgus 
stresses, with the anterior and posterior cruciate ligaments 
stable.  There was no evidence of a pivot shift.  Quadriceps 
measured 54 centimeters on the right and 56 centimeters on 
the left, and calves measured 39 centimeters on the right and 
40 centimeters on the left.  There was some evidence of right 
knee crepitance.  There was also 1+ effusion of the right 
knee and guarding and tenderness to palpation over the right 
medial femoral condyle.  The right patella showed tilt to 
neutral with reasonable excursion and no evidence of lateral 
apprehension.  Prior X-ray findings showing arthritic changes 
in the right knee were noted.  The examiner assessed 
osteoarthritic changes of the right knee with mild to 
moderate impairment of the knee with lack of full extension 
and some loss of flexion.  The examiner noted the veteran's 
right knee osteoarthritis tended to exacerbate with activity 
and heavy use.  The examiner concluded that while the veteran 
might have some difficulty with heavy manual labor due to the 
right knee, the current degree of knee dysfunction should not 
interfere with ordinary daily activities. 

At a March 2001 VA examination the claims folder was reviewed 
and the veteran's history was noted.  There was no history of 
knee surgery.  The veteran reported that he currently had 
problems with anterior right knee pain and what was probably 
medial right knee pain.  He also complained that he had 
occasional right knee effusion and the right knee popping out 
of joint when he flexed the knee.  He complained of knee pain 
of five-to-six severity on a scale from zero to ten.  He 
reported using a cane for the past year to assist with 
ambulation, and he reported taking no medication except for 
an occasional aspirin or Motrin for knee pain.  On 
examination, there was full right knee extension, and flexion 
to 115 degrees.  There was significant medial joint line 
tenderness to palpation, and compression of the patella 
caused significant pain.  There was no effusion, and the 
lateral joint line was not tender to palpation.  The right 
knee was stable to varus and valgus stress, and the knee 
appeared to track well.  There were also no posterolateral 
corner problems in the right knee.  There were no focal motor 
or sensory deficits associated with the right knee.  
McMurray's and Apley compression tests were negative.  There 
was some associated muscle atrophy.  The examiner concluded 
that while the veteran would have some limitations performing 
some activities due to the muscle atrophy, he should be able 
to perform most activities of daily living.  The examiner 
opined that the muscle atrophy was possibly due to some early 
arthritis in the right knee.  

Analysis

The VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to his claim.  The RO requested all relevant treatment 
records identified by the appellant.  VA examinations in June 
1999 and March 2001, as well as VA clinical treatment records 
up to April 1999, taken together, present an informed, 
thorough evaluation of the veteran's level of disability with 
regard to his claimed residuals of a right knee strain, which 
evaluations are consistent with the veteran's medical record 
as a whole.  The VA has satisfied its duties to notify and to 
assist the appellant in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155.  In evaluating service-connected disabilities, the 
Board looks to functional impairment.  The Board attempts to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).

Disabilities of the knees, including subluxation and lateral 
instability, are rated under Diagnostic Code 5257.  Under 
that Code, with slight recurrent disability of the knee, a 10 
percent rating is assigned; moderate recurrent disability of 
the knee is 

rated 20 percent disabling; and severe recurrent disability 
of the knee is rated 30 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2000).
 
Knee disorders may be rated on the basis of limitation of 
flexion or limitation of extension, under Diagnostic Codes 
5260 and 5261, respectively.  A full range of motion of the 
knee is zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (2000).  A zero percent rating is 
provided where flexion of the knee is limited to 60 degrees.  
A compensable (10 percent) rating on the basis of limitation 
of flexion is warranted with flexion limited to 45 degrees; a 
20 percent rating is warranted with flexion limited to 30 
degrees; and a 30 percent rating is warranted with flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000).  A zero percent rating is provided where 
extension of the knee is limited to five degrees.  A 
compensable (10 percent) rating on the basis of limitation of 
extension is warranted with extension limited to 10 degrees; 
a 20 percent rating is warranted  with extension limited to 
15 degrees; a 30 percent rating is warranted with extension 
limited to 20 degrees; a 40 percent rating is warranted with 
extension limited to 30 degrees; and a 50 percent rating is 
warranted with extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2000). 

In reviewing the level of disability due to a service-
connected disability affecting a joint, when the rating is 
based on limitation of motion, the Board must consider an 
increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2000); 
DeLuca v. Brown,  8 Vet.App. 202 (1995).

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), it 
was held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010), for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating or that there be painful motion of the knee.

In this case, subluxation and lateral instability of the 
right knee were not present on recent VA examinations and 
were not otherwise shown by the medical record. Hence a 
rating on that basis under Diagnostic Code 5257 is not 
indicated.  VAOPGCPREC 23-97.  The veteran did have some 
limitation of flexion and extension, as found on VA 
examination in June 1999.  However, on the more recent VA 
examination in March 2001 extension of the right knee was 
full and flexion was limited to the 115 degree position.  In 
summary, an insufficient limitation of flexion or extension 
was present, without more, to warrant even a 10 percent 
disability rating under Diagnostic Codes 5260 or 5261.  The 
veteran does have crepitus and fatigue upon prolong standing 
including due to pain in the right knee, with objective X-ray 
findings of osteoarthritis of the knee and some atrophy of 
the right quadriceps and right calf muscles supporting these 
complaints of pain and fatigue.  Accordingly, the Board finds 
that the level of disability of the veteran's residuals of a 
right knee strain warrants no more than a 20 percent rating 
under Diagnostic Code 5260.  A higher disability rating under 
any other Diagnostic Code is not indicated by the facts in 
this case.  In making this determination, the Board has duly 
considered functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination, pursuant 
to 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca.

The preponderance of the evidence is against entitlement to 
an increased rating above the 20 percent currently assigned 
for residuals of a right knee strain.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet.App. 49 (1990). 





ORDER

Entitlement to an increased rating above the 20 percent 
currently assigned for residuals of a right knee strain is 
denied.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

